Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00711-CV
____________
 
AUTONATION DIRECT.COM INC. D/B/A 
AUTO ADVERTISING SERVICES, Appellant
 
V.
 
THOMAS A. MOOREHEAD, INC., D/B/A BMW OF STERLING, Appellee
 

 
On Appeal from County Court at Law
No. 1
Harris County, Texas
Trial Court Cause No.
828414
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed July 27,
2006.  The record
reflects judgment was entered May 3, 2006.  On July 17, 2006, the trial court
granted appellee=s motion for new trial.  On July 27, 2006, the trial court
entered a judgment that vacated the order of July 17, 2006, and the judgment
entered May 3, 2006, and entered a judgment notwithstanding the verdict.  On
August 25, 2006, the trial court entered an amended judgment which further
denied appellee=s request for attorney fees.




A trial
court retains plenary power to vacate or Aungrant@ an order granting a new trial for
seventy-five days after the original judgment is signed.  See Porter v. Vick,
888 S.W.2d 789, 790 (Tex. 1994).  The July 27, 2006, order was signed
eighty-five days after the original judgment was signed.  Accordingly, the July
27, 2006, and August 25, 2006, orders are void.  Id.  The trial court=s final order entered while it
retained plenary power was that of July 17, 2006, granting the motion for new
trial.          
Accordingly, the record before this court contains no
appealable order.  On
September 28, 2006, notification was transmitted to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 2, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.